Citation Nr: 0739374	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-28 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right hand 
arthritis.

2.  Entitlement to service connection for right knee 
arthritis.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of lumbar 
fracture.

4.  Entitlement to an initial compensable rating for 
bilateral pes planus with hallux valgus and deformity of the 
third toe bilaterally.

5.  Entitlement to a compensable rating for calluses of both 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1965 to 
April 1985 and from February 1991 to September 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of January and March 2003 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  

In March 2007, the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO, a transcript of 
which is of record.   During the hearing, the undersigned 
agreed to hold the record open for 60 days for the veteran to 
submit additional medical evidence; however no additional 
evidence has been received.  

The issues of entitlement to service connection for right 
hand arthritis and right knee arthritis, and an initial 
compensable rating for bilateral pes planus are addressed in 
the remand following the order; these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.




FINDINGS OF FACT

1.  On March 7, 2007, in a written statement and on the 
record at the Board hearing, the veteran notified the Board 
of his request to withdraw his appeal for a compensable 
rating for calluses of both feet prior to the promulgation of 
a decision on appeal.

2.  In August 1985, the RO denied service connection for 
residuals of lumbar fracture; the RO notified the veteran of 
the denial later that same month and he did not initiate an 
appeal.

3.  New evidence associated with the claims file since the 
August 1985 denial of service connection for residuals of 
lumbar fracture, when considered by itself or in connection 
with evidence previously assembled, does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The criteria for withdrawal by the veteran of the 
substantive appeal on the issue of entitlement to a 
compensable rating for calluses of both feet have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  The August 1985 RO rating decision denying the veteran's 
claim for service connection for residuals of lumbar fracture 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).

3.  As evidence received since the RO's August 1985 denial is 
not new and material, the criteria for reopening the 
veteran's claim for service connection for residuals of 
lumbar fracture, to include as secondary to service-connected 
bilateral foot disabilities, are not met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawn Claim

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority 
to dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  See also 38 
C.F.R. § 20.202 (the Board may dismiss any appeal which fails 
to allege specific error or fact of law in the determinations 
being appealed).  A substantive appeal may be withdrawn as to 
any or all issues at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal 
may be made by the appellant or by his or her authorized 
representative, and if done on the record at a hearing, it 
need not be in writing.  38 C.F.R. § 20.204(a).  At the March 
7, 2007 Travel Board hearing, while on the record and in a 
written statement, the veteran withdrew his appeal of the 
issue of entitlement to a compensable rating for calluses of 
both feet.  See Transcript, p. 2 (March 7, 2007).  Hence, 
there remain no allegations of error of fact or law for 
appellate consideration in the appeal of that issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of that issue and the appeal of that issue is 
dismissed.

II.  Petition to Reopen

In the January 2003 decision, the RO, in pertinent part, 
declined to reopen the veteran's claim for service connection 
for residuals of lumbar fracture.  Thereafter, in a January 
2007 supplementary SOC (SSOC), the RO reopened his claim for 
service connection for residuals of lumbar fracture, but 
denied the claim on the merits.  The Board points out that 
regardless of what the RO has done, the Board must first 
address the question of whether new and material evidence has 
been received because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  

In September 2002, the veteran attempted to reopen his claim 
for service connection for residuals of lumbar fracture.  
Then, during the March 2007 hearing, he appeared to raise a 
new theory that this condition is secondary to his service-
connected bilateral pes planus with hallux valgus disability.  
In Ashford v. Brown, 10 Vet. App. 120 (1997), the Court held 
that when a veteran attempts to reopen a claim by bringing a 
new etiological theory for the causation of his disability 
than that which was previously addressed in the earlier final 
denial, such new theory of causation does not itself 
constitute a new claim, obviating the necessity of presenting 
new and material evidence for that same claim. Thus, the 
veteran's new theory of secondary service connection is not a 
basis for reopening his claim of entitlement to service 
connection for residuals of lumbar fracture. The Board must 
therefore proceed to analyze whether new and material 
evidence has been submitted to reopen the claim. 

The veteran's claim for service connection for residuals of 
lumbar fracture was previously considered and denied in an 
August 1985 rating decision.  As the veteran did not appeal 
that decision, and no other exception to finality applies, 
the decision is final based on the evidence of record.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

In the August 1985 rating decision, the RO denied the claim 
for service connection on the basis that a fracture of the 
lumbar spine was not shown by the evidence of record; it had 
been noted by history on examination for entry into service, 
but x-ray of the lumbosacral spine on VA examination in July 
1985 was normal. Evidence then considered consisted of the 
veteran's service treatment records (STRs), the report of a 
July 1985 VA examination, and the veteran's statements, 
including an August 1985 report of accidental injury in 
September 1984.

In September 2002, the veteran sought to reopen a claim for 
service connection for residuals of lumbar fracture. Under 
pertinent legal authority, VA may reopen and review a claim, 
which has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3rd 
1356 (Fed. Cir. 1998). 

Regarding petitions to reopen filed on or after August 29, 
2001, "new" evidence is defined as evidence not previously 
submitted to agency decision makers, and "material" evidence 
as evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the August 1985 RO decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

After reviewing the record, and for reasons expressed below, 
the Board is of the opinion that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claim for service connection for residuals of lumbar 
fracture, to include as secondary to service-connected 
bilateral foot disabilities. 

In this case, the evidence submitted after August 1985 
consists of STRs submitted by the veteran from his first 
period of service and STRs from his second period of service 
with examinations showing normal clinical evaluations of his 
spine, VA examinations with opinions, private medical 
records, the March 2007 Board hearing transcript, and 
additional statements from the veteran. 

The Board finds that the additional evidence received is 
"new" in the sense that it was not previously of record; 
however, this evidence is not "material" for purposes of 
reopening the claim as none of this evidence even suggests 
that the veteran has a current back condition related to 
service.  This includes no suggestion of the possibility of 
aggravation of a pre-existing back condition, the presence of 
arthritis within one year after either period of service, or 
a back disability as secondary to service-connected bilateral 
foot disabilities.  In fact, the VA examiner in October 2006 
specifically opined that the veteran's diagnosed lumbosacral 
strain was secondary to a motor vehicle accident, which the 
Board notes occurred in December 2000.  The October 2006 VA 
examiner specifically noted that x-rays at the time of the 
veteran's discharge in 1985 were totally normal, x-ray 
studies in the past were negative for either fracture or any 
degenerative changes, and prior examinations provided no 
history of arthritis in the back.  He also expressed the 
opinion that the veteran's back pain was not the result of 
his military service, indicating that the pain and 
degenerative changes were the normal progression of the 
consequences of a fractured vertebra in the remote past.  In 
sum, the Board finds that the added evidence does not raise a 
reasonable possibility of substantiating the claim.

Finally, although the Board has considered the veteran's 
statements, where, as here, resolution of an issue on appeal 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  Hickson v. West, 11 Vet. App. 374 (1998); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

Following the veteran's claim in September 2002, the RO sent 
the veteran a notice letter in October 2002 that discussed 
the respective duties of the claimant and VA and the evidence 
necessary for a claim for service connection.  This was prior 
to the adverse decision issued in January 2003.  The Board 
notes that the veteran was also given specific notice that he 
should submit evidence in his possession in December 2004.  
In February 2006, shortly before the issuance of the Court's 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
specified that the notice concerning reopening claims for 
service connection must include both the reopening criteria 
and the criteria for establishing the underlying claim for 
service connection, the veteran was specifically notified of 
the prior denial in August 1985, the basis for the prior 
denial, and what would constitute new and material evidence 
to reopen the claim.  Also, in March 2006, shortly after the 
Court's decision in Dingess, supra, the veteran was provided 
with the specific notice required by that decision.  

The Board notes that the veteran did not receive the specific 
notice required by Kent or Dingess until after the January 
2003 decision on appeal; thus the Board finds that a timing 
error has occurred.  Pursuant to the holding in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), any error in 
section 5103(a) notification should be presumed prejudicial, 
and VA has the burden of rebutting this presumption.  A 
notice error requires reversal unless VA can show the error 
did not affect the essential fairness of the adjudication.  
Id.  The Federal Circuit explained that in order to overcome 
this presumption, VA must persuade the reviewing court that 
the purpose of the notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law. Id.

In this case, notice compliant with Kent and Dingess was 
provided to the veteran in the February 2006 and March 2006 
letters, respectively.  Thereafter, the veteran and his 
representative were afforded ample opportunity to respond and 
the claim was fully developed prior to readjudication (as 
reflected in the January 2007 supplemental statement of the 
case) and certification of the claim.  Under these 
circumstances, the Board finds the veteran was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA," and thus, "essentially cured 
the error in the timing of notice".  See Pelegrini, 18 Vet. 
App. at 122- 24, and Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Hence, the Board concludes that any defect in the timing of 
the notice constitutes harmless error.  See generally, Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In addition, the duty to assist the veteran has also been 
satisfied in regards to the matters decided herein.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
veteran's service treatment records have been obtained.  The 
veteran has had a hearing before the undersigned; a 
transcript of the hearing is associated with the claims file.  
He has been afforded examinations with opinions; reports of 
which are of record.  Identified medical records have been 
obtained. He has not identified any records which could be 
pertinent to his claim that have not been secured. There is 
no indication that there are any outstanding records that are 
pertinent to these claims.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993)


ORDER

The appeal of entitlement to a compensable rating for 
calluses of both feet is dismissed.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
residuals of lumbar fracture, to include as secondary to 
service-connected bilateral foot disabilities, is denied.


REMAND

The Board finds that additional development is necessary 
prior to appellate review.

During the March 2007 hearing, the veteran testified that 
there were outstanding private medical records from Dr. 
K.E.W., DPM, for ongoing treatment of his service-connected 
bilateral pes planus, most recently in March 2006 when he 
underwent a series of injections. The Board notes that the 
most recent medical records from Dr. K.E.W. associated with 
the claims file are dated in July 2004.  Consistent with the 
duty to assist, any outstanding pertinent VA or non-VA 
medical records should be associated with the claims file 
before the remaining claims on appeal are readjudicated.

At a September 2004 VA examination, the veteran reported that 
he had just applied for Social Security Administration (SSA) 
disability benefits.  He testified at his March 2007 hearing 
that he had been awarded SSA disability benefits in December 
2005, retroactive to March 2003, on the basis of his feet, 
back, knees, hands, and right shoulder.  When VA is put on 
notice of the existence of SSA records, as here, it must seek 
to obtain those records before proceeding with the appeal.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Although 
the RO requested the veteran's SSA records in August 2006, no 
response from SSA is of record.  Pursuant to 38 C.F.R. 
§ 3.159(c)(2), VA will make as many requests as necessary to 
obtain relevant records from a Federal department or agency, 
and will end its efforts only if it concludes that the 
records do not exist or that further efforts to obtain them 
would be futile.  Thus, the Board finds that the RO should 
continue to attempt to obtain and associate with the claims 
file a copy of the SSA decision awarding the veteran 
disability benefits, as well as copies of all medical records 
underlying that determination.

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following action:

1.  Request that the veteran provide 
authorization to obtain medical records 
from Dr. K.E.W., DPM, dated from July 
2004 to the present.   

2.  Request that SSA furnish a copy of 
its decision awarding the veteran 
disability benefits, as well as copies of 
all medical records underlying that 
determination.

3.  Thereafter, readjudicate the claims, 
including the theory raised at the March 
2007 hearing that the veteran has right 
knee arthritis that is secondary to 
service-connected foot disabilities.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a SSOC, 
and allowed an appropriate period of time 
for response before the claims file is 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


